DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed 22 July 2022 have been considered and entered. Accordingly, claims 2-22 are pending in this application. Claim 1 is cancelled; claims 2-20 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (indicated in bold italic) that is coupled with functional language (indicated underlined) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
in claim 1.
a main data store for storing source data;
a first data store for storing computed data based on the source data retrieved from the main data store;
a service module, coupled to a processor, the service module being configured to receive a plurality of data requests for the computed data (Note that the processor is not recited as part of the service module, nor necessarily the system either, and thus does not add any structure to the claim.);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, and 14-20 of U.S. Patent No. 11,429,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,429,585 anticipate each of the above claims of the instant application as demonstrated in the table below.
Instant Application
U.S. Patent No. 11,429,585
2. A system for managing multiple data requests, the system comprising:
a main data store for storing source data;
a first data store for storing computed data based on the source data retrieved from the main data store;

a service module, coupled to a processor, the service module being configured to receive a plurality of data requests for the computed data;

wherein the processor is configured to:
identify a request for an expired document within the computed data;
query a data filter to determine whether the request matches a key in the data filter; and














in the event that a matching key is identified:

reduce the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store.
1. A system for managing multiple data requests, the system comprising:
a main data store for storing source data;
a first data store for storing computed data based on the source data retrieved from the main data store;
a processor;
a service module, coupled to the processor, the service module being configured to receive a plurality of data requests for the computed data;
wherein the processor is configured to:
identify a request for an expired document within the computed data;
query a data filter to determine whether the request matches a key in the data filter;
in the event that no key in the data filter matches the request:
a) generate a write request to update the document in the first data store based on the source data in the main data store; and
b) add a key to the data filter associated with the request for the expired document, wherein the key is configured to be automatically removed from the data filter after a predetermined time period; and
in the event that a matching key is identified:
c) filter out the request to reduce the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store;
wherein the write request is configured to request an exclusive lock to update the expired document at the first data store.

3. The system of claim 2, wherein the plurality of data requests relates to sales information about one or more items.
3. The system of claim 1, wherein the plurality of data requests relates to sales information about one or more items.

4. The system of claim 2, wherein the plurality of data requests is received during one of:
a holiday, a flash sale, and a predetermined peak sales period.  

4. The system of claim 1, wherein the plurality of data requests is received during one of:
a holiday, a flash sale, and a predetermined peak sales period.

5. The system of claim 2, wherein the service module comprises a webserver, and wherein the plurality of data requests includes requests for webpages.  

5. The system of claim 1, wherein the service module comprises a webserver, and wherein the plurality of data requests includes requests for webpages.

6. The system of claim 2, wherein the main data store comprises a plurality of data storage units.  

6. The system of claim 1, wherein the main data store comprises a plurality of data storage units.

7. The system of claim 2, wherein the first data store is a distributed cache data store.  

7. The system of claim 1, wherein the first data store is a distributed cache data store.

8. The system of claim 2, wherein the first data store is configured to:
receive write requests for the expired document from a plurality of service modules; and
provide an exclusive lock to update the expired document to only one of the plurality of service modules at a time.  

8. The system of claim 1, wherein the first data store is configured to:
receive write requests for the expired document from a plurality of service modules; and
provide the exclusive lock to update the expired document to only one of the plurality of service modules at a time.

9. The system of claim 2, wherein the key is added to a block of keys that are set to be expired from the data filter at the same time.  

9. The system of claim 1, wherein the key is added to a block of keys that are set to be expired from the data filter at the same time.

10. The system of claim 2, wherein the data filter is a bloom filter that uses multiple hash functions to map the key to multiple indexes in a bit array.  

10. The system of claim 1, wherein the data filter is a bloom filter that uses multiple hash functions to map the key to multiple indexes in a bit array.

11. The system of claim 10, wherein a decay function is executed to clean up the bit array after a predetermined time period.  

11. The system of claim 10, wherein a decay function is executed to clean up the bit array after the predetermined time period.

12. The system of claim 2, wherein the source data includes at least one of:
a product image, a brand name, a part number, a product supplier, a product vendor, and a product description, and wherein a computed data includes at least one of:
a product webpage, a product availability, and a product price.  

2. The system of claim 1, wherein a source data includes at least one of:
a product image, a brand name, a part number, a product supplier, a product vendor, and a product description, and wherein a computed data includes at least one of:
a product webpage, a product availability, and a product price.

13. A method for managing a plurality of data requests received from one or more service modules, the method comprising the steps of:
identifying a request for an expired document within computed data stored within a first data store;
querying a data filter to determine whether the request matches a key in the data filter;












in the event that a matching key is identified:
reducing the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store.  

12. A method for managing a plurality of data requests received from one or more service modules, the method comprising the steps of:
identifying a request for an expired document within computed data stored within a first data store;
querying a data filter to determine whether the request matches a key in the data filter;
in the event that no key in the data filter matches the request:
a) generating a write request to update the document in the first data store based on source data stored in a main data store; and
b) adding a key to the data filter associated with the request for the expired document, wherein the key is configured to be automatically removed from the data filter after a predetermined time period; and
in the event that a matching key is identified:
c) filtering out the request to reduce the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store;
wherein the write request is configured to request an exclusive lock to update the expired document at the first data store.

14. The method of claim 13, further comprising the step of:
adding the key to a block of keys that are set to be expired from the data filter at the same time.  

14. The method of claim 12, further comprising the step of:
adding the key to a block of keys that are set to be expired from the data filter at the same time
15. The method of claim 13, wherein the data filter uses multiple hash functions to map the key to multiple indexes on a bit array.  

15. The method of claim 12, wherein the data filter uses multiple hash functions to map the key to multiple indexes on a bit array.

16. The method of claim 15, wherein a decay function is executed to clean up the bit array after a predetermined time period.  

16. The method of claim 15, wherein a decay function is executed to clean up the bit array after the predetermined time period.

17. The method of claim 13, wherein the first data store is configured to:
receive write requests for the expired document from a plurality of service modules; and
provide an exclusive lock to update the expired document to only one of the plurality of service modules at a time.  

17. The method of claim 12, wherein the first data store is configured to:
receive write requests for the expired document from a plurality of service modules; and
provide the exclusive lock to update the expired document to only one of the plurality of service modules at a time.

18. The method of claim 13, wherein the one or more service modules comprises a webserver, and wherein the plurality of data requests includes requests for webpages.  

18. The method of claim 12, wherein the one or more service modules comprises a web server, and wherein the plurality of data requests includes requests for webpages.

19. The method of claim 13, 


wherein the first data store is a distributed cache data store of a main data store.  

19. The method of claim 12, wherein the main data store comprises a plurality of data storage units, and 
wherein the first data store is a distributed cache data store.

20. The method of claim 13, wherein the steps are stored in a non-transitory, computer-readable medium having computer-executable instructions that cause a computer to perform the steps.  

20. The method of claim 12, wherein the steps are stored in a non-transitory, computer-readable medium having computer-executable instructions that cause a computer to perform the steps.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, the claim does not recite what element of the claimed system, if any, is executing the claimed decay function. As such, the scope of the claim cannot be properly ascertained, rendering it indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes without significantly more. 

As to claim 2, the claims recites the following steps which can be performed mentally or on pen and paper:
A system for managing multiple data requests, the system comprising:
a main data store for storing source data (No limits are placed on the data store, not even being within a computer environment, e.g. as a hard drive or similar. As such, a main data store can be nothing more than paper storing source data for a person to read.);
a first data store for storing computed data based on the source data retrieved from the main data store (No limits are placed on the first data store, not even being within a computer environment, e.g. as a hard drive or similar. As such, a first data store can be nothing more than paper storing source data for a person to read. The claim does not actually perform computing of data, merely that the first data stores such information. Thus, again, merely paper reading pre-computed data. Furthermore, even if the claim required performing the computation, which is does not, it is recited at such a high level of generality such that a person can read data from the main data store, perform any mental calculation, and write it into the first data store.);
(A person can readily receive requests by reading some provided.);

identify a request for an expired document within the computed data (The claim does not state how the identifying occurs. As such, a person can readily look at the request and identify it as being for an expired document mentally, e.g. if the requested document is known to be expired.);
query a data filter to determine whether the request matches a key in the data filter (A person can readily look at a list of data, or similar, i.e. a filter, and see if a key matches known data by looking at it. The claim provides no specifics as to what the key is, what the filter is, or how a match is determined.); and
in the event that a matching key is identified (A person again can see if a known key is already in a list and thus identified.):
reduce the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store (The claim is completely silent as to how requests are reduced. As such any method can be utilized, such as the person simply not performing any further actions for any other requests received.).
This judicial exception is not integrated into a practical application because there are no additional steps being performed by the system beyond those of the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the service module is recited at a high level of generality to be generic computer components and does not take the claims out of the abstract idea. Furthermore, even if the main storage device was improperly construed to require a computer device, it is merely recited as generic computer components performing standard operations of storing data. Again, the processor is not even part of the system, and even if it was, is merely a generic computer component performing routine functions. These components, at best, merely attempt to apply the claim in a computer environment.
Additionally, all of the steps recited as being performed by the processor do not carry patentable weight because the processor, while recited as being coupled to the service module, is not recited as actually being part of the claimed system, and is rather merely used with the system. See MPEP §2111.04. As such, the steps performed by the processor cannot take the claim outside of the abstract idea since they are not necessarily performed by the system being claimed.

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the plurality of data requests relates to sales information about one or more items. This limitation merely describes the type of data being used and does not amount to anything more than the abstract idea. E.g. a person can still read and mentally process sales information. Furthermore, these features are non-functional descriptive material and do not carry patentable weight (See MPEP §2111.05), and thus cannot amount to more than the abstract idea. 

As to claim 4, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the plurality of data requests is received during one of: a holiday, a flash sale, and a predetermined peak sales period. Merely reciting when the data requests are received does not affect the ability of a person to receive them and perform actions as recited in claim 2. As such, they do not amount to significantly more than the abstract idea of claim 2.

As to claim 5, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the service module comprises a webserver, and wherein the plurality of data requests includes requests for webpages. The recitation of the service module comprising a webserver merely attempts to place the claim in a computer environment. No details of the webserver are provided. The request being requests for webpages, merely describes the data used and does not amount to more than the abstract idea. Furthermore, a webserver is well-understood, routine, and conventional for receiving webpage requests and returning results. This is analogous to Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (See MPEP §2106.05(d)(II)(i). Applicant is merely using webservers in their normal function of generically receiving and responding to webpage requests and thus does not amount to significantly more than the abstract idea of claim 2.


As to claim 6, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the main data store comprises a plurality of data storage units. The claim still does not recite what a main data store is. As such, a piece of paper can be divided into storage units, e.g. a grid or table storing data in an organized manner. Thus, the claim does not recite more than the abstract idea of claim 2. Furthermore, even if the main storage device was improperly construed to require a computer device, it is merely recited as generic computer components performing standard operations of storing data. All modern computer storage devices comprise a plurality of storage units, e.g. at least one “storage unit” per bit.

As to claim 7, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the first data store is a distributed cache data store. This language is merely generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a distributed cache data store. See 2106.05(h). The claim does not utilize the distributed cache data store in any particular manner other than as a generic data store for storing data as recited in claim 2. There are no special connections or actions made with the recited distributed cache. Thus, there is nothing recited that would be significantly more than the abstract idea of claim 2.


As to claim 8, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the first data store is configured to:
receive write requests for the expired document from a plurality of service modules (A person can readily receive requests to write data.); and
provide an exclusive lock to update the expired document to only one of the plurality of service modules at a time (The claim does not limit what a service module is, and thus, a person can readily prevent other entities, e.g. people, from accessing an expired document in their possession. E.g. like a library checking out books.).
As such, the claim does not recite any elements beyond the abstract idea of claim 2.

As to claim 9, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the key is added to a block of keys that are set to be expired from the data filter at the same time (The addition is recited at a high level of generality such that a person can write a key to some list of keys to be expired as part of manual record keeping). Additionally, it is not clear what, if any, element of the claimed system is performing the claimed step. As such, it is not necessarily recited as being performed by the system, but merely as something that somehow is, e.g. by an entity outside the system. As such, the features do not carry patentable weight (See MPEP §2111.04) and thus cannot amount to significantly more than the abstract idea of claim 2.


As to claim 10, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the data filter is a bloom filter that uses multiple hash functions to map the key to multiple indexes in a bit array. The claim does not require the bloom filter, and thus its operations, to be part of the claimed system. Rather, the claim merely requires that a bloom filter be queried. A person can look up data already prepared in a simple bloom filter. The person is not required to perform any hashing or mapping as this is not a step performed by the claim. The person merely need be able to look up said already prepared information which can be done if presented to them. As such, the claim does not recite any elements beyond the abstract idea of claim 2.

As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, the claim recites wherein a decay function is executed to clean up the bit array after a predetermined time period (The decay function is not described, and as such a person can merely look at a clock and determine time elapsing as a decay and manually adjust a bit array, e.g. on paper). Additionally, it is not clear what, if any, element of the claimed system is performing the claimed step. As such, it is not necessarily recited as being performed by the system, but merely as something that somehow is, e.g. by an entity outside the system. As such, the features do not carry patentable weight (See MPEP §2111.04) and thus cannot amount to significantly more than the abstract idea of claim 11.


As to claim 12, the claim is rejected for the same reasons as claim 2 above. In addition, the claim recites wherein the source data includes at least one of:
a product image, a brand name, a part number, a product supplier, a product vendor, and a product description, and wherein a computed data includes at least one of:
a product webpage, a product availability, and a product price.
The claim merely describes the type of data being used and does not amount to anything more than the abstract idea. E.g. a person can still read and mentally the claimed types of information. Furthermore, these features are non-functional descriptive material and do not carry patentable weight (See MPEP §2111.05), and thus cannot amount to more than the abstract idea.

As to claim 13, the claim recites the following steps which can be performed mentally or on pen and paper:
A method for managing a plurality of data requests received from one or more service modules, the method comprising the steps of:
identifying a request for an expired document within computed data stored within a first data store (The claim does not state how the identifying occurs. As such, a person can readily look at the request and identify it as being for an expired document mentally, e.g. if the requested document is known to be expired. No limits are placed on the first data store, not even being within a computer environment, e.g. as a hard drive or similar. As such, a first data store can be nothing more than paper storing source data for a person to read.);
querying a data filter to determine whether the request matches a key in the data filter (A person can readily look at a list of data, or similar, i.e. a filter, and see if a key matches known data by looking at it. The claim provides no specifics as to what the key is, what the filter is, or how a match is determined.);
in the event that a matching key is identified (A person again can see if a known key is already in a list and thus identified.):
reducing the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store (The claim is completely silent as to how requests are reduced. As such any method can be utilized, such as the person simply not performing any further actions for any other requests received.).
This judicial exception is not integrated into a practical application because there are no additional steps being performed by the system beyond those of the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited.

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, the claim recites adding the key to a block of keys that are set to be expired from the data filter at the same time (The addition is recited at a high level of generality such that a person can write a key to some list of keys to be expired as part of manual record keeping). Thus, there are no steps beyond the abstract idea of claim 13.

As to claim 15, the claim is rejected for the same reasons as claim 13 above. In addition, the claim recites wherein the data filter uses multiple hash functions to map the key to multiple indexes on a bit array. The data filter’s operations are not actively recited as being performed by the claimed method. As such they do not limit the method steps being performed and do not carry patentable weight (See MPEP §2111.04). As such, the claim does not recite steps beyond the abstract idea of claim 13. A person can look up data already prepared in a filter. The person is not required to perform any hashing or mapping as this is not a step necessarily performed by the claim. The person merely need be able to look up said already prepared information which can be done if presented to them.

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, the claim recites wherein a decay function is executed to clean up the bit array after a predetermined time period (The decay function is not described, and as such a person can merely look at a clock and determine time elapsing as a decay and manually adjust a bit array, e.g. on paper). Additionally, the decay function is not explicitly, and thus not necessarily, recited as being performed by the method, but merely as something that somehow is, e.g. by an entity outside the scope of the method. As such, the features do not carry patentable weight (See MPEP §2111.04) and thus cannot amount to significantly more than the abstract idea of claim 15.


As to claim 17, the claim is rejected for the same reasons as claim 13 above. In addition, the claim recites wherein the first data store is configured to:
receive write requests for the expired document from a plurality of service modules (A person can readily receive requests to write data.); and
provide an exclusive lock to update the expired document to only one of the plurality of service modules at a time (The claim does not limit what a service module is, and thus, a person can readily prevent other entities, e.g. people, from accessing an expired document in their possession. E.g. like a library checking out books.).
As such, the claim does not recite any elements beyond the abstract idea of claim 13.

As to claim 18, the claim is rejected for the same reasons as claim 13 above. In addition, the claim recites wherein the one or more service modules comprises a webserver, and wherein the plurality of data requests includes requests for webpages. The recitation of a webserver describes features of a system and thus does not limit the method being performed. The request being requests for webpages, merely describes the data used and for at least these reasons, the claim does not amount to more than the abstract idea of claim 13.
Additionally, the recitation of the service module comprising a webserver merely attempts to place the claim in a computer environment. No details of the webserver are provided. Furthermore, a webserver is well-understood, routine, and conventional for receiving webpage requests and returning results. This is analogous to Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (See MPEP §2106.05(d)(II)(i). Applicant is merely using webservers in their normal function of generically receiving and responding to webpage requests and thus does not amount to significantly more than the abstract idea of claim 13.

As to claim 19, the claim is rejected for the same reasons as claim 13 above. In addition, the claim recites wherein the first data store is a distributed cache data store of a main data store. The recitation of a distributed cache data store of a main data store describes features of a system and thus does not limit the method being performed, and accordingly does not carry patentable weight. For at least these reasons, the claim does not amount to more than the abstract idea of claim 13.
Additionally, the claim language is merely generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a distributed cache data store of a main data store. See 2106.05(h). The claim does not utilize the distributed cache data store in any particular manner other than as a generic data store for storing data as recited in claim 13. There are no special connections or actions made with the recited distributed cache. Thus, there is nothing recited that would be significantly more than the abstract idea of claim 13.


As to claim 20, the claim is rejected for the same reasons as claim 13 above. In addition, the claim recites wherein the steps are stored in a non-transitory, computer-readable medium having computer-executable instructions that cause a computer to perform the steps. The recitation of a non-transitory, computer-readable medium having computer-executable instructions describes features of a system and thus does not limit the method being performed and claimed, and accordingly does not carry patentable weight. For at least these reasons, the claim does not amount to more than the abstract idea of claim 13.
Additionally, the claim is merely describing generic computer components performing their routine generic computer functions and merely attempts to place the claim in a computer environment. As such, the claim does not recite any additional elements that amount to significantly more than the abstract idea of claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5-7, 9-11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksen et al. (cited in IDS filed 10/21/2022)(US 8,812,651 B1), hereinafter Eriksen.

As to claim 2, Eriksen discloses a system for managing multiple data requests, the system comprising:
a main data store for storing source data (Fig. 1, #132; Col. 4, Lines 33-43; I.e. web hosts 132 storing documents);
a first data store for storing computed data based on the source data retrieved from the main data store (Fig. 1, #128; Col. 1, Lines 31-33; Col. 4, Lines 26-31; Col. 5, Lines 10-16, An object archive, i.e. first data store, which can store documents such as webpages, i.e. computed data, retrieved from web hosts.);
a service module, coupled to a processor, the service module being configured to receive a plurality of data requests for the computed data (Figs. 1, 3 #301, and 9; Col. 14, Lines 17-24 and 43-47, e.g. the server 120 utilizing the remote cache server module therein.); 
wherein the processor is configured to:
identify a request for an expired document within the computed data (Fig. 3; Col. 8, Lines 44-50 and 56-62; Col. 9, Lines 12-23, A request is identified for a document to be downloaded, i.e. written to the client, that is within the object archive. The document may be no longer fresh, i.e. expired, in the client cache. Thus, the identified request can be that for an expired document.);
query a data filter to determine whether the request matches a key in the data filter (Fig. 3, #311; Col. 7, Lines 7-8; Col. 8, Lines 44-48 and 58-67; Col. 9, Lines 1-4, 12-16, The document from the request is used to query client cache map (hereinafter CCM) implemented as a bloom filter, i.e. a data filter, to find a match.); and
in the event that a matching key is identified:
reduce the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store (Col. 5, Lines 10-17; Col. 9, Lines 12-26. The request to download a copy of the document is a write request for the document to be written to the client. If the document is expired, the cache server initially does not send the data if it’s in the cache map, i.e. the data filter. In response, upon the client determining it is expired on the client, the client can request the document directly from a web host, and thus reduce the number of write requests received by the first data store on the remote cache server. As this process is independent of the schedule for updating the documents on the first data store, this would occur in most cases prior to the document being updated as part of the schedule.).
Additionally, even though Eriksen anticipates each limitation of claim 2 as set forth above, it is noted that the recited processor is not claimed as necessarily being part of the claimed system, but rather merely used with the system as being coupled somehow to the service module which is part of the system. As such, the processor, and the steps it performs, do not limit the structure of the claimed system nor require the claimed system to perform any specific steps. Accordingly the processor and the limitations “wherein the processor is configured to:
identify a request for an expired document within the computed data;
query a data filter to determine whether the request matches a key in the data filter; and
in the event that a matching key is identified:
reduce the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store. “
do not carry patentable weight and need not be taught by the prior art in rejecting the claim. See MPEP §2111.04.

As to claim 5, the claim is rejected for the same reasons as claim 2 above. In addition, Eriksen discloses wherein the service module comprises a webserver, and wherein the plurality of data requests includes requests for webpages (Eriksen, Fig. 1; Col. 1, Lines 31-35; Col. 4, Lines 26-43; Col. 8, Lines 57-58; Col. 14, Lines 43-47, The document server, and the remote cache server module therein, retrieve and return requested webpages as documents over the internet and thus acts as a webserver.).

As to claim 6, the claim is rejected for the same reasons as claim 2 above. In addition, Eriksen discloses wherein the main data store comprises a plurality of data storage units (Eriksen, Fig. 1, #132; Col. 4, Lines 28-30 and 55-59, i.e. a plurality of “web hosts”).


As to claim 7, the claim is rejected for the same reasons as claim 2 above. In addition, Eriksen discloses wherein the first data store is a distributed cache data store (Eriksen, Col. 4, Lines 14-24, The document server caches documents form web hosts in an object archive which can be distributed over N servers, and therefore is a distributed cache data store.).  

As to claim 9, the claim is rejected for the same reasons as claim 2 above. In addition, Eriksen discloses wherein the key is added to a block of keys that are set to be expired from the data filter at the same time (Eriksen, Col. 9, Line 64-Col. 10, Line 19. The keys are added to the CCM as discussed in claim 1. The CCM in entirety can be set to expire at the same time, thus the block of keys therein set to expire from the data filter at the same time.).

As to claim 10, the claim is rejected for the same reasons as claim 2 above. In addition, Eriksen discloses wherein the data filter is a bloom filter that uses multiple hash functions to map the key to multiple indexes in a bit array (Eriksen, Fig. 2B; Col. 7, Lines 7-15).  

As to claim 11, the claim is rejected for the same reasons as claim 10 above. In addition, Eriksen discloses wherein a decay function is executed to clean up the bit array after a predetermined time period (Eriksen, Col. 7, Lines 56-63; Col. 8, Lines 3-5; Col. 9, Line 55-Col. 10, Line 4; Col. 11, Lines 13-23, An expired cache map is replaced based on a predetermined time period elapsing corresponding to the expiration and the false probability increasing, thus cleaning up the bit array by generating a new one as part of a new CCM.).

As to claim 13, Eriksen discloses a method for managing a plurality of data requests received from one or more service modules, the method comprising the steps of:
identifying a request for an expired document within computed data stored within a first data store (Fig. 3; Col. 8, Lines 44-50 and 56-62; Col. 9, Lines 12-23, A request is identified for a document to be downloaded, i.e. written to the client, that is within the object archive, i.e. a first data store. The document may be no longer fresh, i.e. expired, in the client cache. Thus, the identified request can be that for an expired document.);
querying a data filter to determine whether the request matches a key in the data filter (Fig. 3, #311; Col. 7, Lines 7-8; Col. 8, Lines 44-48 and 58-67; Col. 9, Lines 1-4, 12-16, The document from the request is used to query client cache map (hereinafter CCM) implemented as a bloom filter, i.e. a data filter, to find a match.);
in the event that a matching key is identified:
reducing the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store (Col. 5, Lines 10-17; Col. 9, Lines 12-26. The request to download a copy of the document is a write request for the document to be written to the client. If the document is expired, the cache server initially does not send the data if it’s in the cache map, i.e. the data filter. In response, upon the client determining it is expired on the client, the client can request the document directly from a web host, and thus reduce the number of write requests received by the first data store on the remote cache server. As this process is independent of the schedule for updating the documents on the first data store, this would occur in most cases prior to the document being updated as part of the schedule.).
Additionally, while the prior art anticipates each limitation of claim 13 as set forth above, the steps “in the event that a matching key is identified: reducing the number of write requests received by the first data store for the expired document prior to the expired document being updated in the first data store” is a contingent limitation and need not actually be performed by the claimed method, e.g. in the event that the matching key is not identified.  As such, this limitation does not carry patentable weight and need not be taught by the prior art in rejecting the claim. See MPEP §2111.04.

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, Eriksen discloses adding the key to a block of keys that are set to be expired from the data filter at the same time (Eriksen, Col. 9, Line 64-Col. 10, Line 19. The keys are added to the CCM as discussed in claim 1. The CCM in entirety can be set to expire at the same time, thus the block of keys therein set to expire from the data filter at the same time.).

As to claim 15, the claim is rejected for the same reasons as claim 13 above. In addition, Eriksen discloses wherein the data filter uses multiple hash functions to map the key to multiple indexes on a bit array (Eriksen, Fig. 2B; Col. 7, Lines 7-15).

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Eriksen discloses wherein a decay function is executed to clean up the bit array after a predetermined time period (Eriksen, Col. 7, Lines 56-63; Col. 8, Lines 3-5; Col. 9, Line 55-Col. 10, Line 4; Col. 11, Lines 13-23, An expired cache map is replaced based on a predetermined time period elapsing corresponding to the expiration and the false probability increasing, thus cleaning up the bit array by generating a new one as part of a new CCM.).  

As to claim 18, the claim is rejected for the same reasons as claim 13 above. In addition, Eriksen discloses wherein the one or more service modules comprises a webserver, and wherein the plurality of data requests includes requests for webpages (Eriksen, Fig. 1; Col. 1, Lines 31-35; Col. 4, Lines 26-43; Col. 8, Lines 57-58; Col. 14, Lines 43-47, The document server, and the remote cache server module therein, retrieve and return requested webpages as documents over the internet and thus acts as a webserver.).  

As to claim 19, the claim is rejected for the same reasons as claim 13 above. In addition, Eriksen discloses wherein the first data store is a distributed cache data store of a main data store (Eriksen, Col. 4, Lines 14-24, The document server caches documents form web hosts, i.e. a main data store, in an object archive which can be distributed over N servers, and therefore is a distributed cache data store of a main data store.).

As to claim 20, the claim is rejected for the same reasons as claim 13 above. In addition, Eriksen discloses wherein the steps are stored in a non-transitory, computer-readable medium having computer-executable instructions that cause a computer to perform the steps (Col. 13, Lines 52-61).
In addition, while the prior art discloses the features of claim 20, the claim is a method claim, and not a system claim. Thus, the fact that “the steps are stored in a non-transitory, computer-readable medium having computer-executable instructions that cause a computer to perform the steps” does not limit the method perform any specific steps. Additionally, since the claim is a method claim, there is no structure to limit. As such, the features of claim 20 do not carry patentable weight. See MPEP §2111.04.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen as applied above, and further in view of Challenger (cited in IDS filed 10/21/2022)(US 6,216,212 B1).

As to claims 8 and 17, the claims are rejected for the same reasons as claims 2 and 13 above. In addition, Eriksen discloses wherein the first data store is configured to:
receive write requests for the expired document from a plurality of service modules (Eriksen, Fig. 1; Col. 4, Lines 16-19 and 52-24, the remote cache server, the index archive, and the object archive are “deployed over multiple computers to enable fast access to a large number of cached documents” and “satisfy document download requests from different clients 102.”. Thus write requests for the expired document can come from a plurality of service modules.).
Eriksen does not disclose the first data store is configured to provide an exclusive lock to update the expired document to only one of the plurality of service modules at a time.
However, Challenger discloses receive write requests for the expired document from a plurality of service modules (Challenger, Figs. 6 and 41; Col. 9, Lines 1-9; Col. 11, Lines 1-26; Col. 34, Lines 49-53; Col. 35, Lines 34-48, Cache managers can obtain write locks, i.e. exclusive locks, to update cached content such as when a cached webpage is determined to be old (expired) and replaced by writing a new copy.;
wherein the write request is configured to request an exclusive lock to update the expired document at the first data store (Figs. 6 and 41; Col. 9, Lines 1-9; Col. 11, Lines 1-26; Col. 34, Lines 49-53; Col. 35, Lines 34-48, Cache managers can obtain write locks, i.e. exclusive locks, to update cached content such as when a cached webpage is determined to be old (expired) and replaced by writing a new copy.); and 
the first data store is configured to provide an exclusive lock to update the expired document to only one of the plurality of service modules at a time (Challenger,  Figs. 6 and 41; Col. 9, Lines 1-9; Col. 11, Lines 1-26; Col. 34, Lines 49-53; Col. 35, Lines 34-48, Cache managers can obtain write locks, i.e. exclusive locks, to prevent any other processes from accessing the locked data so as to update cached content such as when a cached webpage is determined to be old (expired) and replaced by writing a new copy.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Eriksen with the teachings of Challenger by modifying Eriksen such that a document cache server of Eriksen which can be implemented with multiple processors handling requests from multiple clients (Eriksen, Col. 3, Lines 21-22; Col. 14, Lines 17-20) includes multiple concurrent service modules similar to the multiple concurrent cache managers of Challenger and to write requests to update documents in the cache object archive by placing an exclusive lock on data to update the object archive of Eriksen by a service module of Eriksen which may be processing a request to update an expired document as is similarly done with cache managers of Challenger. The motivation for doing so would have been to enable multiple processors in the multiprocessor system of Eriksen to concurrently access and process documents the shared object archive of Eriksen to improve efficiency and throughput (Challenger, Col. 7, Lines 29-34; Col. 9, Lines 5-7) while maintaining fast access to a large number of cached documents (Eriksen, Col. 4, Lines 14-19) while also maintaining consistency of the data via write locks when updating the cache (Challenger, Col. 11, Lines 6-11; Col. 35, Lines 42-47).


Claims 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen as applied above, and further in view of Lenzner et al. (cited in IDS filed 10/21/2022)(US 2020/0279010 A1), hereinafter Lenzner.

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Eriksen does not specifically disclose wherein the plurality of data requests relates to sales information about one or more items.  
However, the features of claim 3 are addressed to non-functional descriptive material and do not carry patentable weight. The functions performed by the system of claim 1 are not dependent on the type of data involved. No limitation uses a specific type of data to perform a function differently than it would with any other type of data, i.e. the claims do not use the fact that “the plurality of data requests relates to sales information about one or more items” to perform any function specific to those types of data that they would not do with request to any other type of data. As such, the type of data stored is non-functional descriptive material. As such, the features of claim 2 carry no patentable weight and need not be disclosed by the prior art to teach or render obvious the claim. As such, the claim is fully rejected for the same reasons as claim 1 above. See MPEP §2111.05.
Additionally, even though Eriksen meets the limitations of the claim as set forth above, Lenzner discloses wherein the plurality of data requests relates to sales information about one or more items ([0012]-[0013], E.g. requests for webpages of products on sale, i.e. sales information about one or more items.).
Both Eriksen and Lenzner disclose a main data store with webpages, and caching webpages form the main data store in a first data store. Lenzner more specifically states that the data includes product webpage data (Lenzner, [0011]; [0015]) for specific times like a holiday season, flash sale, or peak sale period ([0011]; [0013]). Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that Eriksen does not limit the type of document data being stored, cached, and otherwise used, and thus that any type of document data could be implemented in the system of Eriksen without undue experimentation and with reasonable expectation of successfully storing and caching those types of data. Thus, it would have been obvious to said artisan to combine the teachings of Eriksen with the teachings of Lenzner by further modifying Eriksen such that the webpage data stored and cached by Eriksen is product webpages and corresponding data as disclosed by Lenzner, and to update expiration times of Eriksen to reflect frequently changing business conditions such as for changed in the product web pages for time periods such as holiday season, flash sale, or peak sale periods ([0011]). The motivation for doing so would have been to enable request, retrieval, and caching and maintaining freshness of product webpages (Lenzner, [0011]; [0012]) while leveraging Eriksen’s ability for fast access to a large number of cached documents (Eriksen, Col. 4, Lines 16-19) to provide efficient requests for the product webpages during times of peak load such as flash sales and holiday like the caching of Lenzner (Lenzner, [0013], Lines 1-5).

As to claim 4, the claim is rejected for the same reasons as claim 2 above. In addition, Eriksen does not specifically disclose wherein the plurality of data requests is received during one of:
a holiday, a flash sale, and a predetermined peak sales period.  
However, Erikson does not limit when the data requests can be received, and thus one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that the data requests of Eriksen can be received on any day and at any time, to thus obviously include at least all holidays. Thus, Erikson can receive the plurality of requests during “a holiday” as claimed, rendering the limitation obvious. Separately, the claim does not limit what “a holiday, a flash sale, and a predetermined peak sales period” are tied to or how they in any way limit the structure of the system or require any steps to be performed, and since requests of Eriksen can be received at any time, they can readily come during a flash sale or predetermined peak sales period of any company not necessarily of a company using the system of Eriksen. 
Additionally, as stated above, the claim does not limit what “a holiday, a flash sale, and a predetermined peak sales period” are tied to or how they in any way limit the structure of the system or require any steps to be performed. The structure of the system is not limited to only receiving data request during “a holiday, a flash sale, and a predetermined peak sales period”, nor are steps required to be performed specifically because requests are received during one of a “a holiday, a flash sale, and a predetermined peak sales period.” As such, the features of claim 4 do not limit the system being claimed nor require steps to be performed, and as such do not carry patentable weight. See MPEP §2111.04.
Additionally, even though Eriksen meets the limitations of the claim as set forth above, Lenzner discloses wherein the plurality of data requests is received during one of:
a holiday, a flash sale, and a predetermined peak sales period ([0011]; [0013]).
Both Eriksen and Lenzner disclose a main data store with webpages, and caching webpages form the main data store in a first data store. Lenzner more specifically states that the data includes product webpage data (Lenzner, [0011]; [0015]) for specific times like a holiday season, flash sale, or peak sale period ([0011]; [0013]). Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that Eriksen does not limit the type of document data being stored, cached, and otherwise used, and thus that any type of document data could be implemented in the system of Eriksen without undue experimentation and with reasonable expectation of successfully storing and caching those types of data. Thus, it would have been obvious to said artisan to combine the teachings of Eriksen with the teachings of Lenzner by further modifying Eriksen such that the webpage data stored and cached by Eriksen is product webpages and corresponding data as disclosed by Lenzner, and to update expiration times of Eriksen to reflect frequently changing business conditions such as for changed in the product web pages for time periods such as holiday season, flash sale, or peak sale periods ([0011]). The motivation for doing so would have been to enable request, retrieval, and caching and maintaining freshness of product webpages (Lenzner, [0011]; [0012]) while leveraging Eriksen’s ability for fast access to a large number of cached documents (Eriksen, Col. 4, Lines 16-19) to provide efficient requests for the product webpages during times of peak load such as flash sales and holiday like the caching of Lenzner (Lenzner, [0013], Lines 1-5).
As to claim 12, the claim is rejected for the same reasons as claim 2 above. In addition, Eriksen does not disclose wherein the source data includes at least one of:
a product image, a brand name, a part number, a product supplier, a product vendor, and a product description, and wherein a computed data includes at least one of:
a product webpage, a product availability, and a product price.  
However, the features of claim 2 are addressed to non-functional descriptive material and do not carry patentable weight. The functions performed by the system of claim 1 are not dependent on the type of data involved. No limitation uses a specific type of data to perform a function differently than it would with any other type of data. As such, the type of data stored is non-functional descriptive material. The claim merely discloses that these are the types of data stored. As such, the features of claim 2 carry no patentable weight and need not be disclosed by the prior art to teach or render obvious the claim. As such, the claim is fully rejected for the same reasons as claim 1 above. See MPEP §2111.05.
Additionally, even though Eriksen meets the limitations of the claim as set forth above, Lenzner discloses wherein a source data includes at least one of:
a product image, a brand name, a part number, a product supplier, a product vendor, and a product description, and ([0011]; [0015], E.g. webpages including product images etc.) wherein a computed data includes at least one of:
a product webpage, a product availability, and a product price ([0011]; [0015]; [0018], The product webpages are cached in a web page cache, i.e. as computed data in a first data store).
Both Eriksen and Lenzner disclose a main data store with webpages, and caching webpages form the main data store in a first data store. Lenzner more specifically states that the data includes product webpage data (Lenzner, [0011]; [0015]) for specific times like a holiday season, flash sale, or peak sale period ([0011]; [0013]). Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that Eriksen does not limit the type of document data being stored, cached, and otherwise used, and thus that any type of document data could be implemented in the system of Eriksen without undue experimentation and with reasonable expectation of successfully storing and caching those types of data. Thus, it would have been obvious to said artisan to combine the teachings of Eriksen with the teachings of Lenzner by further modifying Eriksen such that the webpage data stored and cached by Eriksen is product webpages and corresponding data as disclosed by Lenzner, and to update expiration times of Eriksen to reflect frequently changing business conditions such as for changed in the product web pages for time periods such as holiday season, flash sale, or peak sale periods ([0011]). The motivation for doing so would have been to enable request, retrieval, and caching and maintaining freshness of product webpages (Lenzner, [0011]; [0012]) while leveraging Eriksen’s ability for fast access to a large number of cached documents (Eriksen, Col. 4, Lines 16-19) to provide efficient requests for the product webpages during times of peak load such as flash sales and holiday like the caching of Lenzner (Lenzner, [0013], Lines 1-5).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishizawa et al. (US 2002/0198883 A1) discloses reducing the number of accesses to a database server via cache management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167